Citation Nr: 0313771	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
condition.

2.  Entitlement to an increased rating for service-connected 
left knee medial meniscectomy, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from May 1978 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim 
seeking entitlement to service connection for a bilateral eye 
condition, denied a claim of entitlement to an increased 
rating for service-connected left knee medial meniscectomy, 
evaluated as 10 percent disabling, and denied a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The veteran 
appealed, and in May 2001, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral eye condition 
attributable to military service or to any incident of active 
duty.  

2.  The veteran's left knee medial meniscectomy is productive 
of subjective reports of symptoms that include pain, 
swelling, locking and weakness, his left knee is shown to be 
manifested by arthritis, the veteran's left knee is shown to 
have all but three degrees of extension, flexion to 150 
degrees, his left knee disability is not shown to be 
productive of moderate recurrent subluxation or lateral 
instability.  

3.  The veteran's service connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and employment experience.




CONCLUSIONS OF LAW

1.  A bilateral eye condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee medial meniscectomy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5257, 5259 (2002).  

3.  The criteria for a separate rating of 10 percent for 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2002); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).  

4.  The veteran is not individually unemployable by reason of 
service-connected disability. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec' y of Veterans Affairs , Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 2000 rating decision that the 
evidence did not show that the criteria for service 
connection for a bilateral eye condition had been met, and 
that the criteria for a rating in excess of 10 percent for 
service-connected left knee medial meniscectomy, and for 
TDIU, had not been met.  Those are the key issues in this 
case, and the rating decision, statement of the case (SOC), 
and the supplemental statement of the case (SSOC) informed 
the appellant of the evidence needed to substantiate his 
claims.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed of the 
information and evidence needed to substantiate these claims 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In addition, 
the veteran has been afforded an examination of his left 
knee, and an opinion as to his employability has been 
obtained.  With regard to the claim for a bilateral eye 
condition, although it does not appear that the veteran has 
been afforded a VA eye examination, the Board finds that the 
evidence warrants the conclusion that additional development 
for an examination and/or an opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4).  This evidence includes the veteran's service 
medical records, which do not show either treatment for eye 
symptoms or a diagnosed eye condition, and the fact that 
there is no competent evidence showing that the veteran 
currently has an eye disorder (other than refractive error), 
or that a current eye disorder is related to the veteran's 
service.  
.
In letters from the RO, dated in August and November of 2002, 
he was informed of the VCAA, and of the types of evidence 
which may be probative of his claims (a similar letter, sent 
in October 2002, was apparently sent to an old address).  In 
the letters, he was informed that, provided certain criteria 
were met, that VA would assist him in obtaining medical and 
employment records or records from other Federal Agencies, 
but that it was ultimately his responsibility to ensure that 
these records were obtained.  The RO requested that he 
identify the names of all holders of relevant records, as 
well as their addresses and the dates covered by such 
records.  However, there is no record of a response.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran asserts that he has a bilateral eye condition as 
a result of his service.  No specific arguments have been 
submitted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Except as noted below, the veteran's service medical records 
do not show treatment for eye symptoms, or a diagnosis 
involving his eyes.  A January 1992 report notes complaints 
of reading blurred, headaches, spots, and worries over night 
driving.  On examination, vision was 20/20 bilaterally.  The 
assessment noted that his ocular health was within normal 
limits.  An April 1994 report notes that he wore glasses.  
The veteran's separation examination report, dated in April 
1994, shows that his eyes, pupils, "opthalmoscopic" and 
ocular motility were clinically evaluated as normal.  An 
accompanying "report of medical history" shows that the 
veteran checked the box marked "don't know" for eye 
trouble.  The report indicates that he had 20/30 distant 
vision in the right eye (correctible to 20/20), 20/25 vision 
in the left eye (correctible to 20/20), that he passed his 
color vision test, and that he had a full field of vision.  
An accompanying notation states "wears glasses."  

The post-service medical evidence consists of VA outpatient 
treatment and examination reports, dated between 1994 and 
2002.  These reports do not show that the veteran has been 
diagnosed with an eye condition.  

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, no 
competent medical evidence has been submitted showing that 
the veteran has an eye condition, or that an eye condition is 
related to his service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  In this regard, although the 
veteran's service medical records indicate that he wore 
glasses, these records do not show a finding of defective 
visual acuity due to other than refractive error, and there 
is no other medical evidence of vision changes.  The Board 
further points out that, to the extent that the veteran may 
suffer vision problems related to refractive error of the 
eyes, refractive error is not a disease or injury within the 
meaning of applicable legislation.  See 38 C.F.R. §§ 
3.303(c), 4.9.  Therefore, refractive error of the eye, even 
if shown, may not be service connected on a direct basis.  
Id.; Beno v. Principi, 3 Vet. App. 439 (1992); VA 
Adjudication Procedures Manual (M21-1), Part VI, para. 11.07, 
Change 52 (August 26, 1996).  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a bilateral 
eye condition as a result of his service.  To the extent that 
the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more his 
statements are not competent evidence of a diagnosis or a 
nexus between an eye condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
an eye condition must be denied.




II.  Increased Rating

In January 1995, the RO granted service connection for left 
knee medial meniscectomy, evaluated as 0 percent disabling.  
There was no appeal, and this decision became final.  See 38 
U.S.C.A. § 7104(b) (West 2002).  In December 1997, the RO 
increased the rating for the left knee to 10 percent.  There 
was no appeal, and this decision became final.  Id.   In 
March 2000, veteran filed a claim for an increased rating.  
In August 2000, the RO denied the claim.  The veteran has 
appealed.  

The veteran asserts that an increased rating is warranted for 
his left knee medial meniscectomy.  A review of his written 
statements shows that he argues that he has symptoms such as 
pain, "popping" and locking, that warrant an increased 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The RO has evaluated the veteran's left knee medial 
meniscectomy a 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5259.  Under DC 5259, the 10 percent 
evaluation is the maximum rating allowed.  

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.71a, DC 5257, a moderate 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 20 percent evaluation.  

The evidence for consideration in this case includes a VA 
joints examination report, dated in July 1999, which shows 
that the veteran complained of left knee symptoms that 
included pain, swelling, locking, stiffness, weakness, heat, 
and redness.  On examination, gait and strength were normal.  
Sensation was intact, and reflexes were 2+ and equal 
throughout.  The veteran could ambulate on his heels and 
toes.  There was no heat, swelling, tenderness or erythema.  
The relevant diagnosis was status post left knee medial 
meniscetomy with early degenerative arthritis.  

A VA bones examination report, dated in July 1999, shows that 
the left knee had flexion to 104 degrees and extension to -2 
degrees.  An accompanying X-ray report for the left knee 
notes early changes of degenerative arthritis.  

VA outpatient treatment reports, dated in March 2000, show 
treatment for complaints of bilateral knee pain, as well as 
swelling, popping, and difficultly with ambulation.  The 
assessment was DJD (degenerative joint disease) bilateral 
knees.  

A VA examination report, dated in April 2000, notes that the 
veteran's left knee had extension to 0 degrees, and flexion 
to 120 degrees (actively), and motion from 0 to 130 degrees 
(passively).  The examiner noted that the veteran was 
independent in activities and transfers, that his endurance 
was somewhat limited, and that the veteran was slowly 
regaining strength after surgery (in December 1999, for a 
pancreatic cyst).  The relevant impressions were degenerative 
joint disease of both knees, status post left knee medial 
meniscectomy, and chronic pain.
 
A VA joints examination report, dated in November 2002, shows 
that the veteran complained of giving way with walking about 
twice a week, as well as nightly pain and occasional 
swelling.  On examination, gait was normal.  The veteran had 
about five degrees of varus, and he lacked the last three 
degrees of extension.  Flexion was to 150 degrees.  There was 
no swelling, effusion, quadriceps atrophy, patellar 
instability or retropatellar crepitation.  The collateral 
ligaments were stable to varus/valgus stress.  X-rays 
revealed a moderate narrowing of the articular cartilage in 
the medial compartment with generalized osteophyte formation, 
more pronounced medially than laterally.  The impression was 
status post medial meniscectomy, left knee, osteoarthritis, 
left knee, and anterior cruciate ligament insufficiency, left 
knee.  

Despite the finding of anterior cruciate ligament 
insufficiency, the Board finds that the evidence does not 
show that the veteran has moderate recurrent subluxation or 
lateral instability, and that a rating in excess of 10 
percent is not warranted under DC 5257.  The November 2002 VA 
examination report shows that the collateral ligaments were 
stable to varus/valgus stress, and there were no findings 
noting laxity or recurrent subluxation.  The remainder of the 
medical evidence is similarly devoid of findings showing that 
the veteran has moderate recurrent subluxation or lateral 
instability.  Accordingly, a rating in excess of 10 percent 
for the left knee is not warranted under DC 5257.  In making 
this determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, supra, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

However, the Board's analysis is not yet complete.  Under 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997), the Board will 
consider whether a separate rating may be granted for 
arthritis.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where there is a limitation of knee flexion to 45 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of flexion to 30 degrees.  Under 38 C.F.R. 
§ 4.71a, DC 5261, a 10 percent evaluation is warranted where 
there is a limitation of knee extension to 10 degrees, and a 
20 percent evaluation is warranted where there is a 
limitation of extension to 15 degrees.  

In this case, the veteran's left knee has been shown to have 
both arthritis and a limitation of motion.  The July 1999 VA 
bones examination report shows that the left knee had flexion 
to 104 degrees and extension to -2 degrees.  The April 2000 
VA examination report noted extension to 0 degrees, and 
flexion to 120 degrees.  The November 2002 VA examination 
report shows that the veteran had all but three degrees of 
extension, and flexion to 150 degrees.  In summary, while the 
demonstrated limitation of motion does not approximate that 
which would be required for a compensable rating under DC's 
5260 or 5261, the veteran does have painful motion which 
warrants a separate 10 percent rating for left knee 
arthritis.  DC 5003; VAOPGCPREC 23-97.  A rating in excess of 
10 percent is not warranted because the demonstrated ranges 
of motion do not meet the criteria for a 20 percent rating 
under either DC 5260 or DC 5261.  

As a final matter, in conjunction with application of DC's 
5260 and 5261, an increased evaluation may be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  In this 
regard, the July 2000 VA examination  report shows that 
strength was normal.  The November 2002 VA examination report 
shows that the examiner stated that, "I could detect no 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion due to the above (impressions).  I am 
unable to estimate the range of motion or functional capacity 
during a flare up."  In light of the foregoing, the Board 
concludes that there is not a medical and factual basis upon 
which to conclude that there is functional loss due to pain 
in the veteran's left knee which is sufficient for a rating 
in excess of 10 percent at this time.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

III. TDIU

The veteran has argued that he cannot work due to his 
service-connected disabilities.  A review of the veteran's 
claim (VA Form 21-526), received in July 1994 shows that he 
reported that he had worked stocking and selling in a retail 
store for about two months.  In his claim, (VA Form 21-8940), 
received in March 2000, he reported that he had one year of 
college, that he had worked as a supervisor from September 
1994 to March 1997, and as a stocker from June 1997 to 
February 1998.  He reported that he had not worked since 
February 1998, at which time he became disabled.  He stated 
that he left his last job due to his disability, and he 
denied receiving workers compensation benefits.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38  C.F.R. § 
4.16(a).  

In part II, supra, the Board found that the veteran's left 
knee medial meniscectomy is properly evaluated as no more 
than 10 percent disabling, but that a separate rating was 
warranted for left knee arthritis.  His other disabilities 
are chronic low back strain evaluated as 40 percent 
disabling, and degenerative joint disease of the cervical 
spine, evaluated as 30 percent disabling.  His combined 
evaluation is 70 percent.  See 38 C.F.R. § 4.25 (2002).  As a 
result, the veteran meets the minimum schedular requirements 
for a TDIU.  38 C.F.R. § 4.16(a).  The issue at this point is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  Factors such as employment 
history, as well as educational and vocational attainments, 
are for consideration.

The Board finds that the evidence does not show that the 
veteran's service-connected disabilities render him 
unemployable.  In this regard, the only competent opinion is 
found in the November 2002 VA joints examination report, 
which shows that the examiner stated:
 
I believe that the patient would have 
problems with a job which required that 
he stand more than four hours out of 8, 
squat frequently, ascend/descend stairs 
frequently, or lift more than 30 pounds 
on a repetitive basis.  He should be able 
to perform on a sedentary job without 
problems.  

This opinion indicates that the veteran is capable of 
performing physical labor with restrictions, and that he is 
able to perform on a sedentary job without problems.  There 
is no competent countervailing opinion of record.  The Board 
has considered the veteran's employment history, and the 
impact of his disabilities on his ability to work.  However, 
in the Board's opinion the findings do not show 
unemployability due to the veteran's service connected 
disabilities.  The Board therefore concludes that it the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established 
under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in an inability to engage in substantially 
gainful employment.


IV. Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims, except for the proper rating 
for arthritis of the knee.  It follows that there is not such 
a balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination on these 
issues.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral eye condition is denied.  

A rating in excess of 10 percent for left knee medial 
meniscectomy is denied.

A separate rating of 10 percent, and no more, is granted for 
left knee arthritis, subject to the laws and regulations 
governing the award of monetary benefits.

TDIU is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

